OPINIÓN DISIDENTE. DEL
JUEZ ASOCIADO SB. WOLE.
Por mucho tiempo esta corte empleó las palabras “sin especial condenación de costas,” para referirse a las cos-tas en esta corte; y generalmente cuando se deseaba ex-cluir las costas en la corte inferior así lo expresábamos. Para precisar los términos, cuando se revoca una sentencia “sin especial condenación de costas” la sentencia revocada no lleva consigo ningunas costas en realidad no por razón de las palabras empleadas sino porque en la sentencia trans-formada no hay imposición de costas.
En el Tomo 24 revocábamos sentencias “sin especial Condenación de costas, gastos y honorarios” demostrando esto que la corte creyó conveniente o necesario ser especí-fica cuando quería excluir las costas en la corte inferior. Existen otros casos donde continuamos diciendo “sin especial condenación de costas” al revocar pero no hay nada que indique que estas palabras adquirieron una significa-ción nueva o diferente.
Toda mi investigación me convence de que estas pala-bras cuando se usaban solas o no tenían significación o se referían a las costas en esta corte. Esto es congruente con la práctica general de las cortes de apelación.
Por tanto cuando esta corte revocaba sin costas no po-día suponerse que la sentencia así dictada anulaba ipso *248facto el pronunciamiento de costas hecho por la corte inferior. Algo más positivo tenía qne haber aparecido si esta Corte hubiera deseado cambiar o modificar la concesión de costas.